Chalmers, C. J.,
delivered the opinion of the court.
This litigation commenced in 1866, and will be found reported in 52 Miss. 575.
It was a bill brought by Mrs. Hudson, a former ward of W. M. Strickland, seeking to reopen a final settlement made by her said guardian in the Probate Court of Marshall County in 1861, and to vacate and cancel certain deeds of partition executed between herself and her guardian.
The prayer of the bill was granted by this court in so far as it sought a cancellation of the deeds of partition, and the case was remanded for the purpose of making a new division of the property and of taking and stating an account between the parties, with a view of adjusting the equities arising out of such cancellation. Careful directions were given as to the mode and manner of taking such account. 52 Miss., supra. This case is now before us on an appeal taken by Mrs. Hudson’s children, she being dead, from the finding of the court on the account.
In the original partition, Strickland became the owner of a residence and certain lots in the town, of Holly Springs, belonging in equal parts to his wife and his two wards, Mrs. Hudson and Morgan H. Thomson, paying therefor the sum of $10,500, a portion of which sum was paid bj7 a surrender of his claim for commissions as guardian, or rather by his acknowledging the reception by him of said commissions, the amount of them being fixed by agreement between himself and Mr. and Mrs. Hudson at $2,300.
Shortly after this partition Strickland made his filial settlement as guardian in the Probate Court, stating in the petition accompanying it that he asked no allowance of commissions *193by the court, because they had been settled by the arrangement between himself and his wards.
The partition having been, as before remarked, set aside by this court, and the court below directed to settle the equities arising out of the transactions, Strickland was, by the court below, charged rent on the property from the date of his acquisition of it, and allowed, as an offset, the amount of the commissions agreed on between the parties and surrendered by him in his final settlement as guardian.
Mrs. Hudson’s children object to this allowance, upon the ground that commissions to a guardian can be created only by their allowance by a court of competent jurisdiction, and without such judicial allowance cannot exist. They insist, therefore, that, inasmuch as the Probate Court of Marshall County, the onty tribunal that could grant to the guardian a valid claim for commissions, never made such grant, no such claim can be now recognized. In support of this position they cite the case of Ratliff v. Davis, 38 Miss. 107.
There are two conclusive answers to this position. It was entirely competent for Mrs. Hudson, though a minor, in receiving her property from her guardian, to agree, in conjunction with her husband, upon the commissions due; and such agreement, if within the limit allowed by statute, and not shown to have been obtained by imposition, will be enforced by the courts. But even if the amount of commissions has not beeu specifically fixed, as Strickland surrendered all claim to demand them as part of the conditions of his purchase, it would now be entirely competent for the Chancery Court of Marshall County, the constitutional successor of the Probate Court, in compelling him to give up the property, to allow him such commissions as it should determine to be proper. It is not in this respect embarrassed, as was the court in Ratliff v. Davis, supra, bir the necessity of preserving the jurisdictional line of demarcation between the Chancery and the Probate Courts ; and even in that case- the decision was rested largely *194upon the absence of any agreement by the parties as to the amount of the commissions.
Strickland was further allowed by the court compensation for all improvements placed by him upon the property since his acquisition of it. This was correct only as to improvements made before the filing of the bill.
Previous to that time he had a right to regard himself as owner, holding the property as he did under a deed executed by a minor, which was good until avoided by her or steps were taken to avoid it'. After that time he held as tenant in common, and was entitled only to the expenses incurred in necessary repairs for keeping the property in a good state of preservation.
He was allowed for additions and betterments erected and made after the filing of the bill. As the property was to be sold for partition, it was proper to allow for such additions, to the extent only that it can be shown that they enhanced the vendible price of the property. Freem. on Co-ten. 510.
He should have been allowed for his expenditures, therefore, on the following basis: For those made before the filing of the bill, in full; for those made afterwards, in full in so far as they were in the nature of necessary repairs ; and in so far as they consisted of additions to the property, to the extent only that they enhanced its price.
Decree reversed and cause x'emanded.